DETAILED ACTION
	This office action is in response to the amendment filed on January 21, 2021.  In accordance with this amendment, dependent claims 5 and 23 have been amended.
Claims 1-13 and 18-24 remain pending (note that formerly withdrawn method claims 13 and 18-20 were rejoined (because they include all features of the corresponding allowable apparatus claim 6)). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), method claims 13 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, were rejoined and were fully examined for patentability under 37 CFR 1.104.  See the amendment to independent method claim 13 which now includes any and all allowable features from independent device claim 6. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, any restriction requirement as set forth in the Office action mailed on February 3, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 1-5 and 21-24 are allowed.  Claim 1 was previously amended on September 28, 2020 into condition for allowance.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Farrow et al. ‘671; Muendel et al. ‘390; Kliner et al. ‘845; Hallemeier et al. ‘762) does not expressly teach or reasonably suggest, in combination, the additional features of “the output surface of the non-imaging refracting optical component is a prismatic surface configured to redirect portions of the first laser beam in directions corresponding to each facet of the prismatic surface” (see Applicant’s Figure 2B).  Note the amendments to claim 1 and corresponding arguments previously filed on September 28, 2020.  For these reasons, the Examiner is unable to present a prima facie case of obviousness (35 U.S.C. 103) to the combination of features as a whole in claim 1.

Claims 6-13 and 18-20 are allowed.  Method claim 13 is rejoined and allowed herein as containing each allowable limitation of the apparatus claim 6. The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Farrow et al. ‘671; Muendel et al. ‘390; Kliner et al. ‘845; Hallemeier et al. ‘762) does reasonably suggest, in combination, the increase in beam parameter product as defined by the output of claim 6 that particularly requires using a “Fiber Bragg grating” (see Applicant’s Figure 5) as the element causing such change, and in that the narrowest beam waist of the first laser beam is less than the narrowest beam waist of the second laser beam.  See the amendments to claim 6 (and rejoined method claim 13) and arguments previously filed on June 2, 2020.  For these reasons, the Examiner is unable to present a prima facie case of obviousness (35 U.S.C. 103) to the combination of features as a whole in claim 6 / 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-8), filed January 21, 2021, with respect to the amendments to claims 5 and 23, have been fully considered and are persuasive.  Based on these amendments (corrective in nature) of claims 5 and 23, all claim objections and claim rejections (35 U.S.C. 112(b)) mailed on October 21, 2020 have been withdrawn.  Claims 1-13 and 18-24 now serve to create a patentable distinction over the closest prior art of record.  Of particular note is the “prismatic surface” (see Fig. 2B) feature that has been added to claim 1 (on 9/28/20).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 22, 2021